37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
MONROE ROOSEVELT PARKER, Jr., Reverend, Plaintiff Appellant,v.THE CITY OF VIRGINIA BEACH;  Virginia Beach CorrectionalCenter;  Virginia Beach Sheriff's Department;  Robert J.Humphreys;  W. M. Summerell, Detective;  L. L. Chappell,Detective;  Frank Drew;  S. W. Bowser;  Hess's DepartmentStore;  S & K Men's Store;  Sharon Butler;  Wanda Jackson;E. Diane Mcmahon;  John White;  Frank Collingsworth;  JackFox;  J. T. Haddan, Warden, FCI Butner;  United StatesDepartment of Justice;  W. C. Smith, Major, Virginia BeachCorrectional Center;  Deputy Suggs, Virginia Beach Sheriff'sDepartment;  Robert J. Siedel, Jr., Assistant United StatesAttorney;  Janet Reno, United States Attorney General;  K.G. Seareg, Badge;  Theresa Berry, Virginia Beach AssistantPublic Defender;  Peter T. Legler, Virginia Beach PublicDefender;  G.L. Ingram, Regional Director/Regional OfficeFederal Bureau of Prisons;  G. Norman Acker, III, AssistantUnited States Attorney;  Margaret Person Currin, UnitedStates Attorney;  Steven Cheiner, Special Agent;  AllanEzell, Special Agent, Defendants Appellees.
No. 94-1713.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (CA-93-1024-2)
Monroe Roosevelt Parker, Jr., Appellant Pro Se.
Richard Jay Beaver, City Attorney's Office, Virginia Beach, Virginia;  Robert Martin Tata, Hunton & Williams, Norfolk, Virginia;  Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia;  Gregory E. Lucyk, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his civil rights complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny leave to proceed in forma pauperis and dismiss on the reasoning of the district court.  Parker v. City of Virginia Beach, No. CA-93-1024-2 (E.D. Va.  Mar. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED